Citation Nr: 1110200	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a left scrotal varicocele with chronic left testicular pain.  


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Although the Veteran also initiated an appeal with respect to the issues of entitlement to higher initial ratings for disabilities of the lumbar spine and left ankle, in his VA Form 9 he limited his appeal to the issue of entitlement to a higher initial rating for his left scrotal varicocele with chronic left testicular pain.  The Board will limit its consideration accordingly.


REMAND

The Veteran was afforded a VA examination in November 2006 to determine the likelihood of whether he had a left scrotal condition related to service.  Service connection was granted for left varicocele with chronic left testicular pain in the April 2007 decision on appeal, which rated the disability as noncompensable.  The Veteran disagrees with the assigned rating.  

There has been no subsequent VA examination to assess the level of severity of his service-connected varicocele, nor are there any treatment records in the claims folder.  However, the Veteran, in his substantive appeal received in July 2009, asserted that the current condition warrants a higher rating and described it as being like a bag of worms.  

The Board notes that where a veteran in essence asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also VAOPGCPREC 11-95 (1995).  Thus a new VA examination is required to determine the current disability level for his left scrotal varicocele with chronic left testicular pain.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.	The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's left scrotal varicocele with chronic left testicular pain.

2.	The Veteran should be afforded an examination by an examiner with the appropriate expertise to determine the current nature and severity of his left scrotal varicocele with chronic left testicular pain.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

3.	The RO or the AMC should also undertake any other development it determines to be warranted.

4.	Then, the RO or the AMC should readjudicate the issue on appeal, considering all appropriate possible diagnostic codes, including any appropriate analogous ratings.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


